This cause came on for further consideration upon respondent Michael H. Siewert’s filing of an application for reinstatement.
The court coming now to consider its order of December 30, 1988, suspending respondent, Michael H. Siewert, from the practice of law for a period of two years pursuant to Gov. Bar R. V(7)(c), of which eighteen months of this penalty may be suspended so that, if a monitor of his progress recommends same, respondent may be readmitted after six months, provided that even if respondent is successful in being readmitted after the initial six-month period, his performance must still be monitored for the remainder of the two-year suspension, finds that respondent has • complied with that order, and with the provisions of Gov. Bar R. V(24).
Therefore, IT IS ORDERED by the court that Michael H. Siewert be, and hereby is, reinstated to the practice of law in the state of Ohio, provided that his performance must be monitored for the remainder of the two-year suspension and a monitoring attorney be appointed by relator, all in accordance with Gov. Bar R. V(23).
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov. Bar R. VI.
(For earlier case, see [1988], 40 Ohio St. 3d 172, 532 N.E. 2d 751.)
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Re snick, JJ., concur.